DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 February 2022 has been entered.

Response to Amendment
Claims 1-6 & 8-28 were previously pending in this application.  The amendments filed 30 November 2021 & 01 February 2022 have been entered and the following has occurred: Claims 1, 15, & 24 have been amended.  No Claims have been cancelled or added.
Claims 1-6 & 8-28 remain pending in the application.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 & 8-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claims recite subject matter within a statutory category as a process (claims 15-23), machine (claims 24-28), and manufacture (claims 1-6 & 8-14) which recite steps of:
selecting a number of ray origin points in response to a statistical occupancy of a medical facility floor map, a communicability of a specific disease being mapped, or a size of an infectious zone of the specific disease being mapped;
selecting rays in response to the number of ray origin points generated,
the cast rays stopping upon encountering a physical barrier mapped in the medical facility floor map;
defining at least one physical barrier mapped in the medical facility floor map as a porous barrier, the cast rays stopping upon encountering the porous physical barrier with a stopping probability indicative of porosity of the porous physical barrier
generating an infections transmission probability map from intersections of the cast rays over the medical facility floor map; and
displaying, on the at least one display, at least a portion of the medical facility floor map overlaid with the infectious transmission probability map.
The limitations presented above recite Mathematical Concepts, under their broadest reasonable interpretation.  More specifically, the limitations represent embodiments that are based on or involve a mathematical concept.  That is, limitations that are merely based on or involve a mathematical concept described in the specification (i.e. utilizing mathematical relationships and fundamentals of occupancy 
Dependent claims recite additional subject matter which further narrows or defines the abstract ideas embodied in the independent claims (such as claims 2-6, 8-14, 16-23 & 25-28, reciting particular aspects of how generating the points, rays, barriers, barrier porosities/probability, and infectious transmission probability map may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a non-transitory computer readable medium, one or more electronic processors, a display, a user input device, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification par [0030], [0030], [0030], [0030], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea(s) (such as recitation of distributing ray origin points and defining at least one physical barrier mapped in the floor map as a porous barrier associated with a probability indicative or porosity of the barrier, amounts to 
generally link the abstract idea(s) to a particular technological environment or field of use (such as recitation of an infectious transmission probability map, a medical facility, and the typical uses of ray casting as found in the ray casting field, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-6, 8-14, 16-23, & 25-28, additional limitations which amount to invoking computers as a tool to perform the abstract idea(s), claims 5-6, 8-9, & 18, additional limitations which add insignificant extra-solution activity to the abstract idea(s) which amounts to mere data gathering, claims 2-4, 6, 8-14, 16-17, 19-23, & 25-28, additional limitations which add insignificant extra-solution activity to the abstract idea(s) by selecting a particular data source or type of data to be manipulated, claims 2-6, 8-13, 16-23, & 25-27, additional limitations which generally link the abstract idea(s) to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea(s) into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s).  As discussed above with respect to discussion of integration of the abstract idea(s) into a practical application, the additional elements amount to no more than mere instructions to apply an exception(s), add insignificant extra-solution activity to the abstract idea(s), and generally link 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a medical facility floor map, defining and receiving a physical barrier with an associated porosity/stopping probability at the system via wireless interface, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining infectious transmission probability map based on ray-casting interactions, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); generating/storing an infectious transmission probability map and updating this map, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing instructions to perform the computer-implemented method, storing the medical facility floor map, storing the ray origin points, storing the casting rays, storing a physical barrier and/or an associated porosity/stopping probability. storing the infectious transmission probability map, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); (See Gonzalez Banos et al. (U.S. Patent Publication No. 20160188755), Yoon et al. (U.S. Patent Publication No. 20140257779), Kalai et al. (U.S. Patent Publication No. 20140163928), and Lee et al. (U.S. Patent Publication No. 20150123971) for describing well-understood, routine, conventional activity for determining sensor placements and general aspects surrounding ray-casting/ray-tracing techniques))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea(s) into a practical application, amount to invoking computers as a tool to perform the abstract idea(s).  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-6, 8-14, 16-23, & 25-28, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (See Gonzalez-Banos et al. (U.S. Patent Publication No. 20160188755), Yoon et al. (U.S. Patent Publication No. 20140257779), Kalai et al. (U.S. claims 5-6, 8-9, & 18, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); , claims 2-4, 6-14, 16-17, 19-23, & 25-28 reciting various computations that are performed by the systems such as via arbitrarily determining points on the medical facility floor map based on occupancy statistics, etc., various aspects of ray-casting, and determining densities of intersecting rays based on various computations, imported statistics, and aspects of ray-casting, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 8, 11, 13, 20-21, & 23 which would include updating the infectious transmission probability map or a patient transport route in response to receiving updated occupancy statistics, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-6, 8-14, 16-23, & 25-28, which include storage of computerized instructions, parameters, programs, etc., e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.









Subject Matter Free of Prior Art
Claims 1-3, 5-6, 8-10, 14-16, 18-20, 24, & 26-28 are analyzed hereinafter, under 35 U.S.C. 103 in view of Gonzalez-Banos et al. (U.S. Patent Publication No. 20160188755) further in view of Nice et al. (“Investigating the Impact of Architectural Planning and Functional Program on the Indoor Microbiome.  A Health Concern”).  It should be noted that these Claims are not rejected under 35 U.S.C. 103, but are simply analyzed in view of the references for the purposes of creating a clear record.
 
Claim 1 –
Regarding Claim 1, Gonzalez-Banos discloses a non-transitory computer readable medium having stored thereon program code readable and executable by one or more processors operatively connected with at least one display to perform operations (See Gonzalez-Banos Par [0003] which describes the methods being applied via smart phones or smart devices which inherently includes a computer readable medium and one or more processors to perform operations stored on the computer readable medium) including:
selecting a number of ray origin points in response to a statistical occupancy of a medical facility floor map (See Gonzalez-Banos Par [0090]-[0096] & Fig. 4-5 which disclose distributing ray origin points or sensors throughout a workspace), a communicability of a specific disease being mapped, or a size of an infectious zone of the specific disease being mapped;
selecting rays in response to the number of ray origin points generated (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction),
the cast rays stopping upon encountering a physical barrier mapped in the medical facility floor map
generating an infectious transmission probability map from intersections of the cast rays over the medical facility floor map (See Gonzalez-Banos Par [0113]-[0116] & Fig 8-10 which disclose the cast rays intersecting over the facility floor map in both a 2-d and 3-d embodiment); and
displaying, on the at least one display, at least a portion of the medical facility floor map overlaid with the infectious transmission probability map (See Gonzalez-Banos Par [0113]-[0116] & Fig 8-10 which disclose the displaying of cast rays intersecting over the facility floor map in both a 2-d and 3-d embodiment).

Of the above embodiments, Gonzalez-Banos does not explicitly disclose the facility being specific to a medical facility or the generation of an infectious transmission probability map that is displayed or overlaid with the medical facility floor map.

However, Nice et al., discloses generating an infectious transmission probability map, mapping a communicability of a specific disease or a size of an infectious zone of the specified disease, and is further overlaid with the medical facility floor map (See Nice et al. “Spatial Modelling Methodology” & “Results” and Figures 1a & 1b which disclose captured observation data being used for predictive modelling for microbial association and potential risk environment identification; Furthermore, the microbial data is applied with spatial analytics to determine relationships of microorganisms to the movement patterns distribution).  The disclosure of Nice is directly applicable to the disclosure of Gonzalez-Banos because both disclosures share limitations and capabilities, namely, they are both directed towards the utilization of spatial analytics for the assessment and planning of architecture in specific facilities.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ray-casting spatial analytics that are disclosed in Gonzalez-Banos with the spatial analytics and efforts to generate and overlay an infectious transmission probability map within 

Neither Gonzales-Banos nor Nice disclose the following limitations:
defining at least one physical barrier mapped in the medical facility floor map as a porous barrier, the cast rays stopping upon encountering the porous physical barrier with a stopping probability indicative of porosity of the porous physical barrier;

The prior art, that has been extensively searched, does not read on the specifically combined embodiments that are recited in this claim.  More specifically, references have been identified that disclose defining a porous physical barrier in a ray-casting algorithm, but not specifically for use in an epidemiological setting.  Further, references do not make mention of utilizing cast rays as models for pathogen diffusion and transmission, such as stopping upon encountering porous physical barriers with an associated stopping/pathogen transmission probability that is indicative of the probability of the cast ray/pathogen diffusing beyond the porous physical barrier.  Even further, references do not make mention of combining all of the aforementioned limitations for the specific purposes of generating an infectious transmission probability map of a facility.  Therefore, the limitations that are found in independent Claim 1 in combination are determined to be allowable over the prior art.  Furthermore, by virtue of dependency, Claims that are dependent from independent Claim 1 are also deemed allowable over the prior art.

Claim 15 –
Regarding Claim 15, Gonzalez-Banos discloses a method of epidemiology transmission probability analysis comprising:
selecting a number of ray origin points in response to a statistical occupancy of a medical facility floor map (See Gonzalez-Banos Par [0090]-[0096] & Fig. 4-5 which disclose distributing ray origin points or sensors throughout a workspace), a communicability of a specific disease being mapped, or a size of an infectious zone of the specific disease being mapped;
selecting rays in response to the number of ray origin points generated (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction),
the cast rays stopping upon encountering a physical barrier mapped in the medical facility floor map (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction and these signals stopping when encountering a physical barrier);
generating an infectious transmission probability map from intersections of the cast rays over the medical facility floor map (See Gonzalez-Banos Par [0113]-[0116] & Fig 8-10 which disclose the cast rays intersecting over the facility floor map in both a 2-d and 3-d embodiment); and
displaying, on the at least one display, at least a portion of the medical facility floor map overlaid with the infectious transmission probability map (See Gonzalez-Banos Par [0113]-[0116] & Fig 8-10 which disclose the cast rays intersecting over the facility floor map in both a 2-d and 3-d embodiment).
wherein, the distributing, the casting, and the computing are performed by one or more electronic processors (See Gonzalez-Banos Par [0003] which describes the methods being applied via smart phones or smart devices which inherently includes a computer readable 

Of the above embodiments, Gonzalez-Banos does not explicitly disclose the facility being specific to a medical facility or the generation of an infectious transmission probability map that is displayed or overlaid with the medical facility floor map.

However, Nice et al., discloses generating an infectious transmission probability map and is overlaid with the medical facility floor map (See Nice et al. “Spatial Modelling Methodology” & “Results” and Figures 1a & 1b which disclose captured observation data being used for predictive modelling for microbial association and potential risk environment identification; Furthermore, the microbial data is applied with spatial analytics to determine relationships of microorganisms to the movement patterns distribution).  The disclosure of Nice is directly applicable to the disclosure of Gonzalez-Banos because both disclosures share limitations and capabilities, namely, they are both directed towards the utilization of spatial analytics for the assessment and planning of architecture in specific facilities.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ray-casting spatial analytics that are disclosed in Gonzalez-Banos with the spatial analytics and efforts to generate and overlay an infectious transmission probability map within a medical facility, as disclosed in Nice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two disclosures, because spatial assessment methodology and modelling, such as the ray-casting described in Gonzalez-Banos, provides the ability to introduce architectural spatial analysis can be used to identify and determine potential health contamination risks by HAI in built form indoor environment planning and new design planning configurations (See Nice “Practical Implications” & “Conclusions”).
Neither Gonzales-Banos nor Nice disclose the following limitations
receiving a user input via a user input device operatively connected with the one or more electronic processors; wherein
the user input defines a porous barrier in the medical facility floor map,
the cast rays further stopping upon encountering the porous barrier with a stopping probability indicative of porosity of the porous barrier;

The prior art, that has been extensively searched, does not read on the specifically combined embodiments that are recited in this claim.  More specifically, references have been identified that disclose defining a porous physical barrier in a ray-casting algorithm, but not specifically for use in an epidemiological setting.  Further, references do not make mention of utilizing cast rays as models for pathogen diffusion and transmission, such as stopping upon encountering porous physical barriers with an associated stopping/pathogen transmission probability that is indicative of the probability of the cast ray/pathogen diffusing beyond the porous physical barrier.  Even further, references do not make mention of combining all of the aforementioned limitations for the specific purposes of generating an infectious transmission probability map of a facility.  Therefore, the limitations that are found in independent Claim 15 in combination are determined to be allowable over the prior art.  Furthermore, by virtue of dependency, Claims that are dependent from independent Claim 15 are also deemed allowable over the prior art.

Claim 24 –
Regarding Claim 24, Gonzalez-Banos discloses an epidemiology transmission probability analysis device comprising:
at least one electronic processor
at least one display operatively connected with the electronic processor (See Gonzalez-Banos Par [0003] which describes the methods being applied via smart phones or smart devices which inherently includes a screen or display coupled to a computer readable medium and one or more processors to perform operations stored on the computer readable medium); and
at least one non-transitory storage medium storing a medical facility floor map and instructions readable and executable by the at least one electronic processor to perform operations, including (See Gonzalez-Banos Par [0003] which describes the methods being applied via smart phones or smart devices which inherently includes a computer readable medium and one or more processors to perform operations stored on the computer readable medium):
selecting a number of ray origin points in response to a statistical occupancy of a medical facility floor map (See Gonzalez-Banos Par [0090]-[0096] & Fig. 4-5 which disclose distributing ray origin points or sensors throughout a workspace), a communicability of a specific disease being mapped, or a size of an infectious zone of the specific disease being mapped;
selecting rays in response to the number of ray origin points generated (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction),
the cast rays stopping upon encountering a physical barrier mapped in the medical facility floor map (See Gonzalez-Banos Par [0098]-[0109] & Fig. 8-9 which disclose the sensor casting signals or rays out in both a 2-d and 3-d depiction and these signals stopping when encountering a physical barrier);
generating an infectious transmission probability map from intersections of the cast rays over the medical facility floor map (See Gonzalez-Banos Par [0113]-[0116] & Fig 8-10 which 
computing an infectious transmission probability for a space or transport route of the medical facility floor map by aggregating the spatially dependent infectious transmission probability given by the infectious transmission probability map over the space or transport route; and
controlling the at least one display to present at least a portion of the medical facility floor map overlaid with a graphic representing the space or transport route with the graphic labeled with the computer infectious transmission probability for a space or transport route (See Gonzalez-Banos Par [0113]-[0116] & Fig 8-10 which disclose the displaying of cast rays intersecting over the facility floor map in both a 2-d and 3-d embodiment).

Of the above embodiments, Gonzalez-Banos does not explicitly disclose the facility being specific to a medical facility or the computing of an infectious transmission probability for a space/generation of an infectious transmission probability map that is displayed or overlaid with the medical facility floor map.
However, Nice et al., discloses the computing of an infectious transmission probability for a space and generating an infectious transmission probability map and is overlaid with the medical facility floor map (See Nice et al. “Spatial Modelling Methodology” & “Results” and Figures 1a & 1b which disclose captured observation data being used for predictive modelling for microbial association and potential risk environment identification; Furthermore, the microbial data is applied with spatial analytics to determine relationships of microorganisms to the movement patterns distribution).  The disclosure of Nice is directly applicable to the disclosure of Gonzalez-Banos because both disclosures share limitations and capabilities, namely, they are both directed towards the utilization of spatial analytics for the assessment and planning of architecture in specific facilities.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ray-casting spatial analytics that are disclosed in Gonzalez-Banos with 
Neither Gonzales-Banos nor Nice disclose the following limitations:
receiving via a user input operatively connected with the one or more electronic processors, wherein
the user input defines a porous barrier in the medical facility floor map,
the cast rays further stopping upon encountering the porous barrier with a stopping probability indicative of porosity of the porous barrier;

The prior art, that has been extensively searched, does not read on the specifically combined embodiments that are recited in this claim.  More specifically, references have been identified that disclose defining a porous physical barrier in a ray-casting algorithm, but not specifically for use in an epidemiological setting.  Further, references do not make mention of utilizing cast rays as models for pathogen diffusion and transmission, such as stopping upon encountering porous physical barriers with an associated stopping/pathogen transmission probability that is indicative of the probability of the cast ray/pathogen diffusing beyond the porous physical barrier.  Even further, references do not make mention of combining all of the aforementioned limitations for the specific purposes of generating an infectious transmission probability map of a facility.  Therefore, the limitations that are found in independent Claim 24 in combination are determined to be allowable over the prior art.  Furthermore, by virtue of dependency, Claims that are dependent from independent Claim 24 are also deemed allowable over the prior art.
Response to Arguments
Applicant's arguments filed 01 February 2021 have been fully considered but they are not persuasive:
Regarding 35 U.S.C. 101 rejections of Claims 1-6 & 8-28, Applicant argues on pp. 10-12 of Arguments/Remarks that the Claims are not directed towards a judicial exception or abstract idea because any recited judicial exception/abstract idea is integrated into a practical application.  More specifically Applicant argues that the instant Claims are similar to XY, LLC v. Trans Ova Genetics, LC, 968 F.3d 1323, 1331 (Fed. Circ. 2020) and therefore represent a technical improvement in the methods of “mapping the probability of infectious transmission in a hospital or other medical facility”.  Further, Applicant argues that such embodiments allow for creating patient transport routes, hospital cleaning schedules, and a hospital floorplan design and thereby allows for practical application of the recited abstract idea. Examiner respectfully disagrees with Applicant’s arguments.  Regarding Applicant’s arguments towards the instant set of Claims being similar to XY, Applicant argues the Courts reasoned in XY that “a process is not unpatentable simply because it contains a law of nature or a mathematical algorithm” and further reasoned that the claims of XY “recited an improved method of operating a flow cytometry apparatus”.  However, there lies a difference between the instant set of Claims and the Claims of XY.  The Claims of XY were specifically directed towards first and second detectors detecting signals from individual particles and a processor converting the signals to n-dimensional parameter data and rotationally alters that data to increase spatial separation among the data, thereby facilitating classification and sorting of each individual particle.  The specification of XY further defined such improvements of facilitating of classification and sorting of each individual particle, and thereby added meaningful limits to the abstract idea and clearly demonstrated/explained the improvements of the system recited in the Claims of XY.  However, in the instant set of Claims and Specification, there is a distinct lack of explaining how such embodiments directly result in improvements of “mapping the probability of infectious transmission in a hospital or other medical facility” other than simply applying mathematical relationships from separate fields into the field of epidemiological transmission mapping and stating that XY and the instant Application that lies in the direct support and explanation of how the purported improvements are achieved.  Therefore, it has been recommended by Examiner that Applicant specifically argue why considering certain embodiments of the generation of infectious transmission maps, such as porosity, is considered an improvement over other infectious transmission probability map generation techniques found in the prior art, rather than arguing that the limitations are simply considered novel/non-obvious because of mathematical relationships that haven’t been considered before in this field or simply adding extra-solution activity to the recited abstract idea such as creation of patient transport routes, hospital cleaning schedules, and/or a hospital floorplan design, which typical infectious transmission probability mapping techniques already allow.  There is no showing that aspects which Applicant’s system resolves deficiencies of prior art systems do not, such as how details resolving the handling of aspects such as porosity resolves technological deficiencies of existing technological approaches.  As such, the 35 U.S.C. 101 rejections of Claims 1-6 & 8-28 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        03/22/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3619